                                                                                 10/3/2019

                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION

 DAVID MICHAEL FARBER,                           CV 18-00113-BLG-SPW-TJC

                  Plaintiff,

        vs.                                                  ORDER

 BILLINGS POLICE DEPARTMENT
 OFFICER ADAMS,

                  Defendant.

       A review of the record reflects that Plaintiff David Farber has not filed an

initial disclosure statement as required by Paragraph I(A) of the Court’s

Scheduling Order (Doc. 12). Mr. Farber must file this statement on or before

October 18, 2019 or this matter will be recommended for dismissal. Mr. Farber is

also reminded that he may not serve written discovery requests or take any

depositions until he has filed his disclosure statement. (Scheduling Order, Doc. 12

at 5-6, ¶I(F)).

       Based on the foregoing, the Court issues the following:

                                      ORDER

       On or before October 25, 2019, Mr. Farber must file a statement no longer

than 15 pages that sets forth the following information:


                                          1
             a.    a brief factual outline of the case;
             b.    the basis for federal jurisdiction and for venue in the Division;
             c.    the factual basis of each claim or defense advanced by the
                   party;
             d.    the legal theory underlying each claim or defense, including,
                   where necessary to a reasonable understanding of the claim or
                   defense, citations to authority;
             e.    a computation of damages;
             f.    the pendency or disposition of any related state or federal
                   litigation, including the court in which the proceeding was
                   filed, the caption of the case, and the court number;
             g.    proposed stipulations of fact;
             h.    identification of controlling issues of law suitable for pretrial
                   disposition;
             i.    the name of each individual known or believed to have
                   information that may be used in proving or denying any party’s
                   claims or defenses and a summary of that information; and
             j.    the status of any settlement discussions and prospects for
                   compromise of the case.

      In addition, on or before October 25, 2019, Mr. Farber must file a notice

with the Court confirming that he has served Defendants with copies of any of the

following that are within his possession, custody, or control:

             a.    All documents, electronically stored information, and tangible
                   things that may be used in proving or denying any party’s
                   claims or defenses;
             b.    Correspondence, grievances, grievance appeals, and other
                   documents relating to requests for administrative remedies or
                   the inability or failure to exhaust such remedies on all issues
                   raised in the Complaint; and
             c.    Medical records in his possession related to the injuries alleged
                   in the Complaint from the alleged onset date to the date of the
                   filing of the Complaint.


                                         2
      A failure to comply with this Order will result in a recommendation that this

matter be dismissed for failure to comply with a court order.

      DATED this 3rd day of October, 2019.


                                       /s/ Timothy J. Cavan
                                      Timothy J. Cavan
                                      United States Magistrate Judge




                                         3
